Per Curiam.
The order of filiation appealed from is dated October 3, 1932. Thereafter defendant entered into an agreement of compromise or settlement which the court approved in an order dated February 2, 1933. The latter order recites that all parties consented to such settlement. While the compromise agreement is not printed in the record, the order must be deemed to embody its purport, and defendant has not appealed from this latter order. Defendant cannot, by this appeal, be heard to ask relief from that to which he has assented.
All concur. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.
Appeal dismissed, without costs.